DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The limitation “chime” in claims 16 and 18 is not defined in the specification and not labeled on the drawings.  Thus the examiner is using the dictionary definition of the term to interpret the “chime” as a rim.
The limitation “retention barb” in claim 16 is not labeled in the figures and solely mentioned in Paragraph [0032] of the specification filed 26 September 2019 as being formed during the piercing of the can bottom.  Thus, the shape/structure of the “retention barb” is being interpreted under the broadest reasonable interpretation.  Examiner is interpreting “retention barb” as being the part of the aperture that is capable of retaining a portion of the valve assembly.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHEN (US20050039317A1) in view of HARMER (US6539745).

As to claim 16, CHEN teaches a method of forming a beverage can (Figure 1 and Paragraph 0015 teach a beverage assembly (10) including a can (12).), the method comprising: positioning the beverage can, the beverage can comprising a hollow body having a base (Figure 5 teaches the beverage can (12) has a base (bottom 14). Due to the base (14) being shown at the top of the figure, the figure shows the can (12) in an upside down position.), an open top opposite the base (Figure 4 teaches an opening at the opposite end of the can (12).  Figure 4 discloses the can (12) in an upside down orientation.), and a sidewall extending therebetween (Figure 4 teaches a sidewall on the can (12).), the base including an annular chime (Figure 5 teaches the base (14) has a rim (the annular peaks around the aperture (76).); piercing an aperture in the base so as to form a retention barb disposed about the aperture (Figures 2-4 teach the method of piercing the bottom (14) with a punch (38) in order to form the aperture (76).) , the aperture and the retention barb being formed in a punch and die operation (Figures 2-6 teach the punch and die operations to create the aperture (76) and flange (28) portions.); and positioning a valve within the aperture so as to engage the retention (Figure 1 and Paragraph 0019 teach the valve (24), valve cup (22), and flange (28) are joined/sealed together.)
CHEN does not explicitly disclose that the aperture and retention barb are formed in a single operation.  CHEN does disclose that a punch and a die are used in both operations, and that the punch (38) in Figure 2 removes material to create an aperture (50).
However, HARMER teaches a pressurized fluid container (Figure 2 teaches the container (50) has an end wall (54) with an aperture and insert.) where an aperture and retention barb are formed in a single operation. (Figures 8C-8D teach the operation step where the aperture (115) is formed in the end (54) of the vessel (50).  Figure 8G teaches this aperture (115) is used in conjunction with a valve (103).  Col. 7, Line 66- Col. 8, Line 4 teaches a punch and die is used to pierce the bottom of the end wall and create the resulting aperture as shown in Figure 8D, which has an aperture (115) and a flanged portion (114/117).)
One of ordinary skill in the art would have been motivated to apply the known metal working and aperture forming technique of HARMER to the aperture formation method of CHEN in order to create a “protrusion portion” (Figure 8D, 114 in HARMER) (Figure 5, 28 in CHEN), using less operation steps to increase efficiency, that has a volume of metal sufficient for forming a sealing surface. (HARMER, Col. 8, Lines 11-14)  CHEN, Paragraph 0019 teaches the flange is used as a sealing surface, thus one would be motivated to provide sufficient material to suit the sealing.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known metal working and aperture 

As to claim 17, CHEN in view of HARMER teaches the method of claim 16, wherein the step of piercing the aperture in the base includes forming the aperture in a center of the base. (CHEN, Figure 5 teaches the aperture (76) is in the center of the can (12) base (14).)

As to claim 18, CHEN in view of HARMER teaches the method of claim 16, wherein the sidewall has a larger radial diameter relative to a radial diameter of the chime. (CHEN, Figure 5 teaches the sidewall of the can (12) has a larger radial diameter relative to the radial diameter of the chime (rim around base (14)).)

As to claim 19, CHEN in view of HARMER teaches the method of claim 16, wherein the base is seamlessly connected to the sidewall. (CHEN, Figure 5 discloses a seamless can bottom (14) due to the lack of crimping, welding, or other joining methods disclosed in relation to the bottom in addition to the interpretation of the Figure.)

As to claim 20, CHEN in view of HARMER teaches the method of claim 16, wherein the base includes a concave continuously curved dome. (CHEN, Figure 3 teaches the bottom (14) includes a concave, continuously curved region.)

As to claim 21, CHEN in view of HARMER teaches the method of claim 16, further comprising: seaming a can end to the open top of the hollow body. (CHEN, Figure 6 teaches a top (116) that is crimped/rolled to the top of the can (112).  Figure 4 teaches the can (12) is open during the bottom aperture forming steps.)

As to claim 22, CHEN in view of HARMER teaches the method of claim 16, wherein the hollow body is a one-piece can body. (CHEN, Figure 4 teaches the hollow can (12) body is a one piece construction.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
MINOR (US1903630) teaches the creation of a cylinder where an aperture and flanged portion are formed in one end while the other end is open.  Additionally minor teaches the use of valves with the flanged end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10 February 2021